SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 Form N-1A REGISTRATION STATEMENT (NO. 33-49023) UNDER THE SECURITIES ACT OF 1933 [X] Pre-Effective Amendment No. [ ] Post-Effective Amendment No. 25 [X] and REGISTRATION STATEMENT UNDER THE INVESTMENT COMPANY ACT OF 1940 Amendment No. 26 [X] VANGUARD ADMIRAL FUNDS (Exact Name of Registrant as Specified in Declaration of Trust) P.O. Box 2600, Valley Forge, PA 19482 (Address of Principal Executive Office) Registrants Telephone Number (610) 669-1000 Heidi Stam, Esquire P.O. Box 876 Valley Forge, PA 19482 Approximate Date of Proposed Public Offering: It is proposed that this filing will become effective (check appropriate box) [ ] immediately upon filing pursuant to paragraph (b) [ ] on (date) pursuant to paragraph (b) [ ] 60 days after filing pursuant to paragraph (a)(1) [ ] on (date) pursuant to paragraph (a)(1) [ ] 75 days after filing pursuant to paragraph (a)(2) [ X ] on September 9, 2010 pursuant to paragraph (a)(2) of rule 485 If appropriate, check the following box: [ ] This post-effective amendment designates a new effective date for a previously filed post-effective amendment. Vanguard S&P ETFs Prospectus September 9, 2010 Vanguard S&P 500 ® Value ETF (TICKER) Vanguard S&P 500 Growth ETF (TICKER) Vanguard S&P Mid-Cap 400 ® ETF (TICKER) Vanguard S&P Mid-Cap 400 Value ETF (TICKER) Vanguard S&P Mid-Cap 400 Growth ETF (TICKER) Vanguard S&P Small-Cap 600 ® ETF (TICKER) Vanguard S&P Small-Cap 600 Value ETF (TICKER) Vanguard S&P Small-Cap 600 Growth ETF (TICKER) Subject to Completion. Preliminary Prospectus Dated June 24, 2010 Information contained in this prospectus is subject to completion or amendment. A registration statement for the Vanguard S&P ETFs has been filed with the U.S.
